Case 20-41308           Doc 170    Filed 03/19/20 Entered 03/19/20 13:22:19         Main Document
                                               Pg 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                            )   Case No.: 20-41308-659
                                                  )   Honorable Kathy A. Surratt-States
FORESIGHT ENERGY, LP, et al.                      )   Chapter 11
                                  Debtors.        )   (Jointly Administered)
                                                  )
                                                  )

     ENTRY OF APPEARANCE AND REQUEST FOR COPIES OF ALL PLEADINGS,
                         NOTICES AND ORDERS
         COMES NOW Pedro Jimenez, pursuant to Bankruptcy Rule 9010(b) and hereby enters his

appearance as counsel for Javelin Global Commodities (UK) Ltd. Listed below is the additional

information required by Bankruptcy Rule 9010(b):

                                              Pedro Jimenez
                                            Paul Hastings LLP
                                             200 Park Avenue
                                           New York, NY 10166
                                        Telephone: (212) 318-6790
                                        Facsimile: (212) 757-3990
                                  Email: pedrojimenez@paulhastings.com

         Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including but not limited to, notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors, parties

in interest, or to the Debtor be mailed to Counsel at the above address.


                                        Respectfully submitted,

                                        PAUL HASTINGS LLP

                                        By: /s/ Pedro Jimenez
                                        Pedro Jimenez
                                        Paul Hastings LLP
                                        200 Park Avenue
                                        New York, NY 10166
                                        Telephone: (212) 318-6790

{20039/00000/2803260.DOC.}                    1
Case 20-41308           Doc 170   Filed 03/19/20 Entered 03/19/20 13:22:19     Main Document
                                              Pg 2 of 2


                                      Facsimile: (212) 757-3990
                                      ATTORNEY FOR JAVELIN GLOBAL COMMODITIES
                                      (UK) LTD.

                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served by ECF
electronic noticing on this 19th day of March, 2020, upon all counsel of record.


                                                    /s/ Pedro Jimenez




{20039/00000/2803260.DOC.}                  2
